 


109 HR 103 IH: Low-Income Families Flood Insurance Access Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 103 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To amend the National Flood Insurance Act of 1968 to provide a 50 percent discount in flood insurance rates for the first 5 years that certain low-cost properties are included in flood hazard zones. 
 
 
1.Short titleThis Act may be cited as the Low-Income Families Flood Insurance Access Act. 
2.Discounted premium rates for low-cost properties newly determined to be in flood hazard areas 
(a)In generalSection 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015) is amended— 
(1)in subsection (c), by striking limitation under subsection (e) and inserting limitations under subsections (e) and (f); and 
(2)by adding at the end the following new subsection: 
 
(f)5-Year Limitation on Premium Rates for Newly Covered Low-Cost Properties 
(1)In generalIn the case of any area not previously designated as an area having special flood hazards that becomes designated as such an area, during the period specified in paragraph (2), the chargeable premium rate for flood insurance under this title with respect to any low-cost property that is located within such area shall be the amount equal to 50 percent of the applicable estimated risk premium rate for such area (or subdivision thereof) under section 1307(a)(1). 
(2)Period of discountThe period specified in this paragraph is the period that— 
(A)in the case of a property located within an area that was initially designated as an area having special flood hazards during the 2-year period ending upon the effective date under section 2(b) of the Low-Income Families Flood Insurance Premium Relief Act— 
(i)begins upon such effective date; and 
(ii)ends (I) 5 years later, or (II) upon the occurrence of the first flood event after such effective date that causes any damage to such property, whichever occurs first; and 
(B)in the case of a property located within an area that is initially designated as an area having special flood hazards after the effective date under section 2(b) of such Act— 
(i)begins upon such designation; and 
(ii)ends (I) 5 years later, or (II) upon the occurrence of the first flood event after such effective date that causes any damage to such property, whichever occurs first. 
(3)Low-cost propertyFor purposes of this subsection, the term low-cost property means a single-family dwelling, or a dwelling unit in a residential structure containing more than one dwelling unit, that— 
(A)is the principal residence of the owner or renter occupying the dwelling or unit; and 
(B)has a value, at the time of the initial designation of the area having special flood hazards, that does not exceed $75,000.. 
(b)Effective dateThe amendments under subsection (a) shall be made on, and shall apply beginning upon, the expiration of the 30-day period beginning on the date of the enactment of this Act. 
 
